DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant is claiming for domestic priority for a provisional application priority date is 12/30/2016. 

Examiner’s Note
Prior art such as Anderson (US – 6070178), Shim (US – 20100250637), Kristonsson (NPL – Ardrand: The Arduino as a Hardware Random-Number Generation), Wells (US – 6643374), and Kim (US – 20070011217), used in rejection under 35 U.S.C. 103 below, are previously cited in IDS form 03/18/2019 and PTO-892 mailed 05/03/2021.

Response to Amendment
The action is responsive to the applicant’s amendment filed on 08/03/2021. Claims 1-20 are remain pending in the application. Applicant’s amendment on independent claims 1, 8, and 17 are considered. However, upon reconsideration, a new ground of rejection has been made, see rejection under 35 U.S.C. 103 below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 6, 8, 13, 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson (US - 6070178) in view of Shim (US - 20100250637).

	Regarding claim 1, Anderson teaches a true random number generator (TRNG) system (Anderson, figure 1A, random number generator 100) comprising: a first noise source configured to generate a first analog noise signal; a second noise source configured to generate a second analog noise signal, the second noise source being identical to the first noise source (Anderson, figure 1A, random signal generators 110, and 120. Column 3 L59-67 random signal sources 110 and 120 generates a random analog signal. Column 2 L35-41, random signal source maybe a resistor to generate thermal noise. Abstract, the generator may include two similarly implemented random signal sources, with each source generating a random signal); an analog comparator configured to (i) receive the first analog noise signal and the second analog noise signal as inputs and (ii) output a digital signal based on a comparison of the first analog noise signal and the second analog noise signal (Anderson figure 1A, the subtractor 130 generate a difference signal of the two analog signal and provided to the ADC 160 to output a digital signal, wherein ADC 160 is implemented as a comparator, see column 4 L28-33), the digital signal including a sequence of measurements (Anderson, column 4 L28-33, the output of ADC 16 [i.e. digital signal] represents random numbers [i.e. a sequence of measurements], with each number [i.e. a measurement] containing a multiple bits ), each measurement of the sequence of measurements having a predetermined bit-depth that is greater than one bit (Anderson, column 4 L28-33, each number [i.e. a measurement] containing multiple bits [i.e. predetermined bit-depth that is greater than one bit]); Anderson does not teach a conversion system configured to (i) receive the digital signal and (ii) generate a random bit stream signal that includes a predetermined bit of each measurement of the digital signal; and an output connection coupled to receive the random bit stream signal from the conversion system.
	However, Shim teaches a conversion system (Shim, figure 2, random number generation unit 10) configured to (i) receive the digital signal and (ii) generate a random bit stream signal that includes a predetermined bit of each measurement of the digital signal (Shim, figures 2-3, [0047-0049] the noise bit extraction unit 11 extract the LSB [i.e. a predetermine bit] of each signal as shown in figure 3, each signal in figure 3 can be an example of each number generated in Anderson. [0050] the random word includes a LSB of each of the signal is sampled by the sampling unit to output a final random number); and an output connection coupled to receive the random bit stream signal from the conversion system (Shim, figure 2 the random bit stream signal is fed into an encryption key generation unit 2).
	It would have been obvious for one of ordinary skills in the art before the effective filing date of the claimed invention to modify the serial in parallel out (SIPO) 170 of Anderson in figure 1A to use the implementation of random number generation 10 in figure 2 as disclosed in Shim. This modification would have been obvious because Anderson teaches a random number generator wherein the output of ADC 160 is provided into a SIPO 170 to provide a random number having several bits from the serial input received from ADC 160, and Anderson also discloses that the SIPO 170 maybe implemented in a known way (Anderson, column 4 L34-39), and Shim teaches a random number generator 10 that receives digital signal and extract the least significant bit of each signal to form a random word that can later be sampled to 

	Regarding claim 6, the combined system of Anderson in view of Shim discloses the invention as in the parent claim above, including wherein the predetermined bit of each measurement of the digital signal is a least significant bit (Shim, figure 3 illustrate the noise bit extraction unit 11 extracts only LSB of the signal to generate a random word).

	Regarding claims 8, 13, recite method claim that are corresponding to the apparatus claims 1, 6, respectively. Thus, they are rejected for the same reasons.

Regarding claim 15, the combined system of Anderson in view of Shim discloses the invention as in the parent claim above, including supplying the random bit stream to a cryptographic system (Anderson, column 8 L32-34, random number generator 660 correspond to figure 1 or figure 4. Column 9 L1-9, random number generator 660 generates requires key for cryptography technologies).

Regarding claim 16, the combined system of Anderson in view of Shim discloses the invention as in the parent claim above, including generating a cryptographic key from the random bit stream (Anderson, column 8 L32-34, random number generator 660 correspond to figure 1 or figure 4. Column 9 L1-9, random number generator 660 generates requires key for cryptography technologies).

Regarding claim 17, Anderson teaches a true random number generator (TRNG) system (Anderson, figure 4) comprising: a first noise source configured to generate a first  (Anderson, figure 4, random signal generators 410, and 420. Column 1 L44-46 random number generator circuit typically starts with a random signal source for generating random signal, such as a resistor. Column 2 L35-41, random signal source maybe a resistor to generate thermal noise. Abstract, the generator may include two similarly implemented random signal sources, with each source generating a random signal); a differential amplifier (Anderson, figure 4 differential amplifier U1C)configured to (i) receive the first analog noise signal and the second analog noise signal as inputs and (ii) output an amplified difference signal indicative of a difference between the first analog noise signal and the second analog noise signal (Anderson figure 4, column 6 L66- column 7 L12, the output of 410 and 420 are fed into the subtractor 430 to generate a difference signal of the two input); an analog comparator (Anderson, figure 4 ADC 460 comprises a comparator U44) configured to (i) receive the amplified difference signal, (ii) compare the analog difference signal to an analog reference signal, and (iii) output a digital signal based on the comparison, the digital signal including a sequence of measurements, each measurement of the sequence of measurements having a predetermined bit-depth that is greater than one bit (Anderson, figure 4, output of amplified difference signal 430 is fed into comparator U44, column 7 line 24-43. Block 460 may replace block 160. As described in column 4 L28-43, the ADC 160 may represent random numbers [i.e. sequence of measurements], with each number [i.e. a measurement] containing multiple bits [i.e. bit-depth greater than one bit]. the ADC 160 may be implemented as a comparator, which generates one bit output depending on the comparison of input signal to ADC with a reference signal); Anderson does not teach a conversion system configured to (i) receive the digital signal and (ii) generate a random bit stream signal that includes a predetermined bit of each measurement of the digital signal; and 
However, Shim a conversion system (Shim, figure 2, random number generation unit 10) configured to (i) receive the digital signal and (ii) generate a random bit stream signal that includes a predetermined bit of each measurement of the digital signal (Shim, figures 2-3, [0047-0049] the noise bit extraction unit 11 extract the LSB [i.e. a predetermine bit] of each signal as shown in figure 3, each signal in figure 3 can be an example of each number generated in Anderson. [0050] the random word includes a LSB of each of the signal is sampled by the sampling unit to output a final random number); and an output connection coupled to receive the random bit stream signal from the conversion system (Shim, figure 2 the random bit stream signal is fed into an encryption key generation unit 2).
The same motivation used in claim 1 can be used for clam 17.

Claims  2-4, 9-11, and 18-19  are rejected under 35 U.S.C. 103 as being unpatentable over Anderson in view of Shim as applied to claim 1 above, and further in view of Kristinsson (NPL - Ardrand: The Arduino as a Hardware Random-Number Generator).

Regarding claim 2, the combined system of Anderson in view of Shim discloses the invention as in the parent claim above, including, outputting the first analog noise signals from the first noise source pin and outputting the second analog noise signal from a second noise source pin (Anderson, figure 1A).
	The combined system of Anderson in view of Shim does not teach the first noise source pin and the second noise source pin are being unconnected.
	However, Kristinsson teaches a true random generator (TRNG) that the analog pins are not connected (section 1 introduction, the Arduino reference manual suggests that reading from an unconnected analog pin gives a fairly random number). 


Regarding claim 3, the combined system of Anderson in view of Shim and further in view of Kristinsson discloses the invention as in the parent claim above, including wherein the first analog noise signal and the second analog noise signal are voltage signals indicative of voltages at the first analog input pin and the second analog input pin, respectively (Anderson, column 6 line 60-65, the output of random signal 410 and 420 is provided to subtractor via DC blocking capacitor. Column 7 line 35-39, blocks 410 and 420 in figure 4 may replace blocks 110 and 120 of figure 1).

Regarding claim 4, the combined system of Anderson in view of Shim and further in view of Kristinsson discloses the invention as in the parent claim above, including the first noise source further comprises a first amplifier that amplifies the first noise signal (Anderson, figure 4 random signal generator 410 comprises an amplifier U1A to amplify the signal), and wherein the second noise source further comprises a second amplifier that amplifies the second noise signal (Anderson, figure 4 random signal generator 420 comprises an amplifier U1D to amplify the signal).

Regarding claims 9-10 and 18-19, they recite method claims and apparatus claims that are corresponding to the apparatus claims 2-3. Thus, they are rejected for the same reasons.

Regarding claim 11, the combined system of Anderson in view of Shim and further in view of Kristinsson discloses the invention as in the parent claim above, including the first noise source further comprises a first amplifier that amplifies the first noise signal (Anderson, figure 4 random signal generator 410 comprises an amplifier U1A to amplify the signal) and supplies a first amplified noise signal to the analog comparator (Anderson, figure 4 the output of 410 is provided into one of input of amplifier U1C in element 430), and wherein the second noise source further comprises a second amplifier that amplifies the second noise signal (Anderson, figure 4 random signal generator 420 comprises an amplifier U1D to amplify the signal) and supplies a second amplified noise signal to the analog comparator (Anderson, figure 4 the output of 420 is provided into one of input of amplifier U1C in element 430) .

Claims 5, 12, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson in view of Shim as applied to claim 1 above, and further in view of Wells (US - 6643374)
Regarding claim 5, the combined system of Anderson in view of Shim discloses the invention as in the parent claim above, but the combined system does not teach the predetermined bit-depth is ten bits. However Wells teaches the predetermined bit-depth is ten bits (Wells, figure 8 provides an example of the corrected bit generated from the random bit source 202 that output a random bit stream 222 comprises 10-bit).
It would have been obvious for one of ordinary skills in the art before the effective filing date of the claimed invention to modify Anderson in view of Shim’s system for generating random number to be 10 bit as disclosed in Wells. This modification would have been obvious because Anderson discloses a system to generate random numbers, each number maybe multiple bits, and one of ordinary skills in the art would use the 10-bit random number as 

Regarding claim 12, recites a method claim that is corresponding to the apparatus claim 5. Thus it is rejected for the same reasons.

Regarding claim 20, the combined system of Anderson in view of Shim discloses the invention as in the parent claim above, including at least one of the predetermined bit of each measurement of the digital signal is a least significant bit (Shim, figure 3 illustrate the noise bit extraction unit 11 extracts only LSB of the signal to generate a random word). But the combined system of Anderson in view of Shim does not teach at least one of the predetermined bit-depth is ten bits. However, Wells teaches at least one of the predetermined bit-depth is ten bits (Wells, figure 8 provides an example of the corrected bit generated from the random bit source 202 that output a random bit stream 222 comprises 10-bit).
The same motivation for combining used in claim 5 can be used in claim 20.

Claims  7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over  Anderson in view of Shim as applied to claim 1 above, and further in view of Kim (US 20070011217 A1).

Regarding claim 7, the combined system of Anderson in view of Shim discloses the invention as in parent claim above, including, the first noise source, the second noise source, the analog comparator, the conversion system, and the output connection. However, the combined system of Anderson in view of Shim does not teach all the component are implemented in a mobile device.
(Kim figure 2, [0015] the RBG 10 may be installed in a mobile system such as a smart card).
The combined system of Anderson in view of Shim and Kim are analogous art because they are from the same field of endeavor in generating true random number for unpredictable values in cryptographic. It would have been obvious for one of ordinary skills in the art before the effective filing date of the claimed invention to modify the invention disclosed by Anderson in view of Shim to install the components inside a smart card. Doing so would allow RNG circuit to have simple structure and a small layout area with a low operating current as recognized by Kim [0006].

Regarding claim 14, recites a method claim that is corresponding to the apparatus claim 7. Thus it is rejected for the same reasons.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUY DUONG whose telephone number is (571)272-2764.  The examiner can normally be reached on Mon-Friday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on 571-272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/HUY DUONG/            Examiner, Art Unit 2182                                                                                                                                                                                             	(571)272-2764
 /Aimee Li/             Supervisory Patent Examiner, Art Unit 2183